Exhibit 10.7

SUPPLEMENTAL INDENTURE

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of December 21,
2007, among Stora Enso North America Inc., a Delaware corporation, Stora Enso
North America Corp., a Wisconsin corporation, Stora Enso North America Canadian
Sales, LLC, a Delaware limited liability company, and Stora Enso Port Hawkesbury
Limited, a Nova Scotia company (each a “Guaranteeing Subsidiary”, and
collectively, the “Guaranteeing Subsidiaries”), each a subsidiary of NewPage
Corporation (or its permitted successor), a Delaware corporation (the
“Company”), the Company, the other Guarantors (as defined in the Indenture
referred to herein) and HSBC Bank USA, National Association, as trustee under
the Indenture referred to below (the “Trustee”).

WITNESSETH

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (as amended or supplemented or otherwise modified, the “Indenture”),
dated as of May 2, 2005 providing for the issuance of Floating Rate Senior
Secured Notes due 2012 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which the Guaranteeing Subsidiaries shall
unconditionally guarantee all of the Company’s Obligations under the Notes and
the Indenture on the terms and conditions set forth herein (the “Subsidiary
Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, each of the
Guaranteeing Subsidiaries and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. Each of the Guaranteeing Subsidiaries hereby agrees
to provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Subsidiary Guarantee and in the Indenture including but not
limited to Article 11 thereof.

3. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, manager, incorporator (or Person forming a limited liability company),
stockholder or agent or member of the Guaranteeing Subsidiaries, as such, shall
have any liability for any obligations of the Company or any of the Guaranteeing
Subsidiaries under the Notes, any Subsidiary Guarantees, the Indenture or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder by accepting a Note and a
Subsidiary Guarantee waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes and the
Subsidiary Guarantees.

4. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.



--------------------------------------------------------------------------------

5. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

6. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

7. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by each of the Guaranteeing Subsidiaries and the Company.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated: December 21, 2007

 

NewPage Corporation By:  

/s/ Timothy D. Nusbaum

Name:   Timothy D. Nusbaum Title:   Assistant Treasurer Escanaba Paper Company
Luke Paper Company (f/k/a Meadwestvaco Maryland Inc.) Rumford Paper Company
(f/k/a Meadwestvaco Oxford Corporation) NewPage Energy Services LLC (f/k/a
Meadwestvaco Energy Services LLC) Upland Resources, Inc. Rumford Cogeneration,
Inc. Rumford Falls Power Company Chillicothe Paper Inc. Wickliffe Paper Company
LLC (f/k/a Wickliffe Paper Company) Stora Enso North America Inc. (to be renamed
NewPage Consolidated Papers Inc.) Stora Enso Port Hawkesbury Limited (to be
renamed NewPage Port Hawkesbury Limited) Stora Enso North America Canadian
Sales, LLC (to be renamed NewPage Canadian Sales LLC) Stora Enso North America
Corp. (to be renamed NewPage Wisconsin System Inc.) By:  

/s/ Timothy D. Nusbaum

Name:   Timothy D. Nusbaum Title:   Treasurer

Supplemental Indenture (Floating Rate Senior Secured Notes)



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

as Trustee

By:  

/s/ Andres E. Serrano

Name:   Andres E. Serrano Title:   Vice President